DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (US 2014/0046190. A1).
Regarding claim 1, Ogawa et al. (‘190) teach an ultrasonic endoscope, comprising: a plurality of ultrasonic vibrators (see [0043]); a distal end part that houses the plurality of ultrasonic vibrators (see [0043]); an electrically conductive endoscopic structure housed in or connected to the distal end part (see [0050]); a thermally conductive member connected to the plurality of ultrasonic vibrators (see [0044]); and an electrically insulating thermally conductive member connected to the endoscopic structure (see [0044]), wherein the thermally conductive member and the electrically insulating thermally conductive member are connected to each other, wherein the thermally conductive member 
Regarding claim 2, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, wherein the thermally conductive member has a first thermally conductive member that is directly connected to the plurality of ultrasonic vibrators (see [0044]), and a second thermally conductive member that connects the first thermally conductive member and the electrically insulating thermally conductive member to each other (see [0073]).
Regarding claim 3, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, wherein the electrically insulating thermally conductive member is removably connected to the thermally conductive member or the endoscopic structure (see [0044], [0046]).
Regarding claim 4, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, wherein the thermally conductive member has an exposed portion exposed to the endoscopic structure, and wherein the exposed portion is covered with an electrically insulating coating member (see [0044], [0046]).
Regarding claim 5, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, wherein the electrically insulating thermally conductive member has a withstand voltage of 1.5 kV or higher (see [0044], [0046]).
Regarding claim 6, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, wherein the electrically insulating thermally conductive member has a thickness of 3 mm or smaller (see [0044], [0046]).
Regarding claim 7, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, wherein the electrically insulating thermally conductive member has a thermal conductivity of 0.5 W/mK or higher (see [0044], [0046]).

Regarding claim 9, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 8, wherein at least one of the erecting base component or the forceps pipe line component is disposed on a proximal end side of the ultrasonic endoscope with respect to the plurality of ultrasonic vibrators (see [0050]).
Regarding claim 10, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, wherein the thermally conductive member has a thermal conductivity of 0.5 W/mK or higher (see [0044], [0046]).
Regarding claim 11, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, further comprising: a plurality of ultrasonic cables individually connected to the plurality of ultrasonic vibrators; and a cable insertion hole that are provided in the distal end part and through which the plurality of ultrasonic cables are inserted, wherein the thermally conductive member is partly disposed in the cable insertion hole (see [0049]).
Regarding claim 12, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 11, wherein the thermally conductive member has a first thermally conductive member that is directly connected to the plurality of ultrasonic vibrators (see [0044]), and a second thermally conductive member that connects the first thermally conductive member and the electrically insulating thermally conductive member to each other, and wherein the second thermally conductive member is disposed in the cable insertion hole (see [0073]).
Regarding claim 13, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 11, wherein the electrically insulating thermally conductive member is a wall of the cable insertion hole that 
Regarding claim 15, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, wherein the distal end part has an electrically insulating exterior member, and wherein the endoscopic structure is housed in or connected to the exterior member (see [0044], [0046]).
Regarding claim 16, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, wherein the plurality of ultrasonic vibrators are convex type or radial type (see [0005]).
Regarding claim 17, Ogawa et al. (‘190) teach an ultrasonic endoscope, comprising: a plurality of ultrasonic vibrators (see [0043]); and a distal end part that houses the plurality of ultrasonic vibrators, wherein the distal end part has an ultrasonic vibrator array in which the plurality of ultrasonic vibrators are arranged, a distal end case that is provided on a distal end side of the ultrasonic endoscope and that houses the ultrasonic vibrator array (see [0043]), a cable insertion hole that is provided in the distal end case, and through which a plurality of cables are inserted, the plurality of cables being individually electrically connected to the plurality of ultrasonic vibrators of the ultrasonic vibrator array (see [0049]), an electrically conductive endoscopic structure housed in or connected to the distal end case on a proximal end side of the ultrasonic endoscope (see [0050]), an electrically/thermally conductive member that is connected to the ultrasonic vibrator array and that releases heat generated from the plurality of ultrasonic vibrators (see [0044]), and an electrically insulating thermally conductive member disposed in contact with the electrically conductive endoscopic structure (see [0044], [0046]), wherein the electrically/thermally conductive member is extended to the proximal end side of the ultrasonic endoscope (see [0044], [0046]), and wherein a proximal end side of the extended electrically/thermally conductive member is connected to the electrically insulating thermally conductive member (see [0044], [0046]).
Regarding claim 18, Ogawa et al. (‘190) teach an ultrasonic endoscope, comprising: a plurality of ultrasonic vibrators (see [0043]); and a distal end part that houses the plurality of ultrasonic vibrators, wherein the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2014/0046190. A1) in view of Chuang et al. (US 20060234788 A1).
Regarding claim 14, Ogawa et al. (‘190) teach ultrasonic endoscope according to claim 1, wherein the electrically insulating thermally conductive member is a thermally conductive ceramic screw. However, Chuang et al. (‘788) also concerned with fastening electromagnetic devices, does teach the use of ceramic screws (see [0020]-[0023]). It would be obvious to one of ordinary skill int eh art to combine the invention of claim 1 with the features of Chuang et al. for the benefit of providing mechanical securing means without interfering with the ultrasound transmission and receiving. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793